DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                Response to Arguments 
1.      Applicant’s arguments filed 5-25-2021 have been fully considered but are moot in view of the new ground(s) of rejection(s).

				          Claim objections
2.      Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the pending double patenting rejections.

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 7, 15-16, 18-20, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo et al., US 2014/0215509 in view of Bilinkski et al., US 2013/0246522, in view of Schneider et al., US 2014/0310353, and in further view of Gonnen et al., US 2014/0136990.
     Regarding claim 1, Angiolillo teaches of a computer-implemented method comprising: 
      providing a plurality of video identifiers of video for presentation to the first user, wherein the first user is one of a plurality of users of a service that participate in a group communication, (See [0054], [0059]-[0061] and [0066] which discloses the first client device using a user interface to share content where the user searches for content to be added and wherein the group comprises of multiple other users and further teaches of alert messages to the friends/recipients when content is requested to be added and wherein households include a plurality of users. Furthermore, the video identifiers are construed to be that of the titles of the programs) 
       wherein the group communication represents an exchange of messages between the plurality of users and is provided via a group communication user interface (See [0029]-[0030], and [0050]-[0068] which discloses user interface, element 404 or element 1606 which discloses user interfaces of shared folder system to send and receive alert messages to the recipient as well as validation messages to the recommending user), and

        causing the at least one selected video to be shared with the other users in the group communication via a presentation of the selected video in the group communication UI from the first user to the other users of the plurality of users participating in the group communication (See [0029]-[0030], and [0050]-[0068] which discloses sharing the recommended content to friends such that the friends can view the shared content, the recommended content sent by selecting recipients by a contact list for sending the recommendation). 

         However, in the same field of endeavor, Bilinski teaches wherein the group communication UI consists of a group chat service (See [0041] and Fig.3b which discloses of group communication consisting of group chat service), providing video identifiers for presentation to the first user in a group communication user interface of a group chat service where the first user is part of the group chat service (See [0037]-[0039], [0046]-[0049], [0064], and [0069]; Fig.3b; and Fig.4 which discloses the user being provided with identifiers/content titles in the group user interface of the group chat service, where the group chat service is construed to be that of the entire conference sharing session); the group communication messages displayed in the group communication of the group chat service, wherein the exchanged messages are visible to the plurality of users in the group communication UI of the group chat service (See [0037]-[0039], [0041], [0046]-[0049], [0064], and [0069]; Fig.3b which discloses plural types of messages including chat/video chat being displayed and being visible to other users).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo to have 
         The combination of Angiolillo and Bilinski is silent with respect to determining, based on consumption history of a first user, a plurality of video identifiers of videos having playback associated with the first user.
       However, in the same field of endeavor, Schneider teaches of determining, based on consumption history of a first user, a plurality of video identifiers of videos having playback associated with the first user (See [0007]-[0008], [0018], [0023], [0027], [0034]-[0037], [0043], and [0057]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo and Bilinski to have incorporated the teachings of Schneider for the mere benefit of providing recommendations of content that a user has already viewer for a more accurate recommendation that is more likely to represent the recommenders tastes and is more likely to be desirable to the group.
        The combination of Angiolillo, Bilinski, and Schneider is silent with respect to messages being visible as an ordered stream of posts wherein the selected video is shared as a message and wherein the message with the video is presented as one of the exchanged messages visible to the plurality of users as the ordered stream of posts, 
         However, in the same field of endeavor, Gonnen teaches of respect to messages being visible as an ordered stream of posts wherein the selected video is shared as a message and wherein the message with the video is presented as one of the exchanged messages visible to the plurality of users as the ordered stream of posts, and wherein the video in message visible as a post in the ordered stream of posts is displayed with a playback UI element which when selected starts playback of the video (See figs, 7-8, 12, and 16; [0040]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo, Bilinksi and Schneider to have incorporated the teachings of Gonnen for the mere benefit of allowing easier access to the video such that can be displayed with the message/alert of the content.
        Regarding claim 2, the combination teaches the computer-implemented method of claim 1 wherein causing the at least one selected video to be shared with the other users in the group communication comprises: 
      transmitting, to the client devices of the other users, the at least one video identifier of the at least one selected video or at least one distribution identifier of the at least one selected video (See Angiolillo, [0059]-[0061] which discloses transmitting the 
       Regarding claim 3, the combination teaches the computer-implemented method of claim 2 wherein causing the at least one selected video to be shared with the other users in the group communication comprises: 
       transmitting, to the first client device, the at least one distribution identifier of the at least one selected video (See Angiolillo, [0059]-[0061] which discloses transmitting and adding the content title and identifier to the first client device shared folder which is also shared with the other users; Bilinski, [0046]-[0049] which discloses of sending the list of programs such that the user can select; Schneider, [0034]-[0037]). 
     Regarding claim 7, the combination teaches the computer-implemented method of claim 1, further comprising:
      receiving user input comprising search parameters for a video (See Angiolillo, [0059]-[0061] which discloses searching and using search criteria to find content recommendations);
      identifying search suggestions and search results responsive to the user input (See Angiolillo, [0059]-[0061]; Bilinski, [0046]-[0049] which discloses of sending the list of programs such that the user can select; Schneider, [0034]-[0037]); and 

       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 22, Angiolillo teaches of a computer-implemented method comprising:
       presenting, at a device of a first user of a plurality of users of a service that participate in a group communication, a group communication graphical user interface (GUI) of an application providing the group communication between the first user and one or more other users of the plurality of participating users (See [0054], [0059]-[0061] and [0066] which discloses the first client device using a user interface to share content 
       wherein the group communication represents an exchange of messages between the plurality of users in the group communication GUI (See [0065]-[0066] which discloses alert messages to the recipient as well as validation messages to the recommending user);
        receiving, a plurality of video identifiers of videos having playback associated with the first user (See [0059]-[0060] which discloses displaying the listing identifiers to the user for selection for recommending after the search is performed);
       initiating a presentation, on the device of the first user, of the plurality of video identifiers of videos (See [0059]-[0061] which discloses selecting the identifier to add the identifier to the shared folder for recommending and sharing);
       receiving, a first user selection of at least one of the plurality of video identifiers of at least one selected video among the plurality of video identifiers presented to the first user wherein the first user selection of the at least one of the plurality of video identifiers of the at least one selected video indicates a first user interest in adding the selected video to the group communication US from the first user to other users of the plurality of users participating in the group communication (See [0029]-[0030], and [0050]-[0068]; analysis of claim 1); and

         Angiolillo is silent with respect to the device being a mobile device, wherein the group communication UI consists of a group chat service, providing video identifiers for presentation to the first user in a group communication user interface of a group chat service where the first user is part of the group chat service; the group communication messages displayed in the group communication of the group chat service, wherein the exchanged messages are visible to the plurality of users in the group communication UI of the group chat service, and receiving from a server, a plurality of video identifiers.
        However, in the same field of endeavor, Bilinski teaches of the device being a mobile device (See [0027] and [0029]), wherein the group communication UI consists of a group chat service (See [0041] and Fig.3b which discloses of group communication consisting of group chat service), providing video identifiers for presentation to the first user in a group communication user interface of a group chat service where the first user is part of the group chat service (See [0037]-[0039], [0046]-[0049], [0064], and [0069]; Fig.3b; and Fig.4 which discloses the user being provided with identifiers/content titles in the group user interface of the group chat service, where the group chat service is construed to be that of the entire conference sharing session); the group 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo to have incorporated the teachings of Bilinski for the mere benefit of being able to track other user activities as well as to be able to perform searches for content when adding/recommending content to others is desired.
         The combination of Angiolillo and Bilinski is silent with respect to wherein the video identifiers are based on consumption history data of the first user.
       However, in the same field of endeavor, Schneider teaches of wherein the video identifiers are based on consumption history data of the first user (See [0007]-[0008], [0018], [0023], [0027], [0034]-[0037], [0043], and [0057]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo and Bilinski to have incorporated the teachings of Schneider for the mere benefit of providing recommendations of content that a user has already viewer for a more 
        The combination of Angiolillo, Bilinski, and Schneider is silent with respect to where the messages are visible to the users as an ordered stream of posts, wherein the selected video is shared as a message and wherein the message with the video is presented as one of the exchanged messages visible to the plurality of users as the ordered stream of posts, and wherein the video in message visible as a post in the ordered stream of posts is displayed with a playback UI element which when selected starts playback of the video.
         However, in the same field of endeavor, Gonnen teaches of where the messages are visible to the users as an ordered stream of posts, wherein the selected video is shared as a message and wherein the message with the video is presented as one of the exchanged messages visible to the plurality of users as the ordered stream of posts, and wherein the video in message visible as a post in the ordered stream of posts is displayed with a playback UI element which when selected starts playback of the video (See figs, 7-8, 12, and 16; [0040]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo, Bilinksi and Schneider to have incorporated the teachings of Gonnen for the mere benefit of allowing easier access to the video such that can be displayed with the message/alert of the content.

       receiving user input comprising the selection of the at least one video identifier of the at least one selected video (See Angiolillo, [0059]-[0062] which discloses the user selection of the identifier to add to the shared content);
        presenting, in a portion of the group communication GUI on the mobile device of the first user, the at least one video identifier of the at least one selected video or at least one distribution identifier of the at least one selected video (See Angiolillo, [0059]-[0062] which discloses displaying the list of recommended or searched content identifier ; Bilinski [0027]-[0029] mobile device; [0036]-[0037]; [0046]-[0049]); and 
      upon receiving a user request to share the at least one selected video with the one or more other users, transmitting, to the server, an indication of sharing the at least one selected video with the one or more other users (See Angiolillo, [0059]-[0062] Fig.1-2, 9A which discloses selection of the content identifier for sharing and the communication to the server at the service provider where the shared content folder is stored for assess for distribution to the other users; Bilinski, [0027]-[0029] and [0046]-[0049]; Schneider, [0027]), wherein the server is to transmit, to mobile devices of the one or more other users, the at least one video identifier of the at least one selected video or the at least one distribution identifier of the at least one selected video for presentation in the group communication GUI (See Angiolillo, [0059]-[0062] Fig.1-2, 9A which discloses selection of the content identifier for sharing and the communication to the server at the service 
         Regarding claim 26, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. Further, Angiolillio, [0059]-[0062] teaches of displaying the search results of the searched for/canned for content which reads on a second GUI as well as Bilinski, [0046]-[0049].
5.      Claims 4, 6, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo et al., US 2014/0215509, in view of Bilinkski et al., US 2013/0246522, in view of Schneider et al., US 2014/0310353 in further view of Gonnen et al., US 2014/0136990, and in view of Khambete, US 2010/0299522.
       Regarding claim 4, the combination of Angiolillo, Bilinski, Schneider, and Gonnen teaches the computer-implemented method of claim 1. The combination is silent with respect to further comprising filtering the plurality of video identifiers to remove videos that are not shareable in the group communication. 
        However, in the same field of endeavor, Khambete teaches of comprising filtering the plurality of video identifiers to remove videos that are not shareable in group communication (See [0107]). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo, Bilinski, Schneider, and Gonnen to have incorporated the teachings of Khambete for the mere benefit of displaying only results that are relevant to other users.

      querying a video data store for identifiers of trending or suggested videos (See Angiolillo, [0059]-[0062], and [0070]; Bilinski, [0046]-[0049]; Schneider; [0034]-[0037]); 
      determining a group communication history (See Angiolillo, [0059]-[0066] which discloses communication history such as access and permission levels being granted); and
       filtering the identifiers of trending or suggested videos (See Angiolillo, [0059]-[0062], and [0070]; Schneider, [0034]-[0037])
       The combination is silent with respect to wherein the filtering is to remove videos that are not shareable in the group communication. However, in the same field of endeavor, Khambete teaches of comprising filtering the plurality of video identifiers to remove videos that are not sharable in the group communication (See [0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Angiolillo, Bilinski, Schneider, and Gonnen to have incorporated the teachings of Khambete for the mere benefit of displaying only results that are relevant to the other users.
        Regarding claim 24, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.
s 5, 17, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo et al., US 2014/0215509, in view of Bilinkski et al., US 2013/0246522, in view of Schneider et al., US 2014/0310353, in further view of Gonnen et al., US 2014/0136990, and in view of Dureau et al., US 2011/0289530.
       Regarding claim 5, the combination of Angiolillo, Bilinski, Schneider, and Gonnen teaches the computer-implemented method of claim 1. The combination further teaches of adding videos to the group communication (See Angiolillo, [0059]-[0062]; Bilinski, [0046]-[0049]). The combination is silent with respect to further comprising filtering the plurality of video identifiers to remove videos that have already been added.
       However, in the same field of endeavor, Dureau teaches of comprising filtering the plurality of video identifiers to remove videos that have already been added (See [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo, Bilinski, Schneider, and Gonnen to have incorporated the teachings of Dureau for the mere benefit of preserving bandwidth and space while displaying content listings.
       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 
       Regarding claim 21, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 
       Regarding claim 25, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
Conclusion
7.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


   Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 

	
/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov